Bloodworth, J.
“Tlie evidence relied upon by the State to connect the accused with the offense of having in his custody and control intoxicating liquor was wholly circumstantial in character, and did not exclude every reasonable hypothesis save that of the guilt of the accused. Accordingly the court erred in overruling the motion for a new trial.” Cummings v. State, 25 Ga. App. 427 (103 S. E. 687); Toney v. State, 30 Ga. App. 61 (116 S. E. 550); Harris v. State, 28 Ga. App. 463 (111 S. E. 686).

Judgment reversed.


Broyles, C. J., and Lulce, J., concur.

J. B. Hutcheson, for plaintiff in error.
E. 8. Griffith, solicitor-general, contra.